FLETCHER, Judge
(concurring in the result):
I disagree with the majority opinion’s position in United States v. Whiting, 12 M.J. 253 (C.M.A.1982), and accordingly cannot join in affirming appellant’s conviction on this basis. See United States v. Whiting, supra (Fletcher, J., dissenting).
The lead opinion herein, authored by Judge Cook, further evokes my opposition. He concluded in summation that Article 28, NATO SOFA Supplementary Agreement with Germany,1 as a matter of federal law, does not forbid our military police agents with proper command authorization from entering and searching the off-base private home of an American service member which is situated in the Federal Republic of Germany. In my mind, the more critical question to address, in terms of accepted principles of international law and our treaty agreements, is what provision authorized our government agents to search and seize the property of American service members located on private premises in this foreign country? See United States v. Whiting, supra (Fletcher, J., dissenting). In any event, both of us have occasion to turn to the treaty agreements with the Federal Republic of Germany.
My Brother Judge also opined that authority to search in these private premises could be found in the following words of Article 28:
and to take such measures with respect to the members of a force ... as are necessary to maintain order and discipline. . .[provided those measures were] agreed upon between the German authorities and the authorities of the force, who shall maintain close mutual liaison.
14 U.S.T. 531, 559-60. These words, taken in their proper context, clearly delineate the direct right of American military authorities to police on public ways in the Federal Republic of Germany. See Text of Negotiating History of NATO SOFA Supplementary Agreement with Germany, Summary Record of Proceeding 1192 (1956). See also Lazareff, Status of Military Forces Under Current International Law 251-54 (1971). Moreover, similar language was used in Article VII, paragraph 10.-(b) of the NATO SOFA2 to restrict, not expand, the condi*251tional employment of military police by the sending state outside military installations in the receiving state. See Lazareff, supra at 254-56. Accordingly, I find his interpretation of the language unacceptable.
Nevertheless, my Brother Judge places great weight in reaching his conclusions on similar language employed in Article 23, Convention on the Rights and Obligations of Foreign Forces and their Members in the Federal Republic of Germany3, and his unsupported assertions as to previous practice in Germany prior to the Supplementary Agreement. He overlooks the fact that Article 7, paragraph 3(c), which appeared in the Forces Convention, states:
The official quarters of a member of the Forces, or where there are none the residence occupied by him with permission of the authorities of the Force, may not be searched by German authorities, except at the request of the authorities of the Forces. If such residence of the member of the Forces is not an installation, either his consent or that of the authorities of the Forces to the search shall be sufficient.
Such a provision, unlike Article 23, Forces Convention, or Article 28, Supplementary Agreement, clearly demarcated American military authority over the private premises of American service members in the Federal Republic of Germany. This provision, however, is not restated anywhere in the NATO SOFA Supplementary Agreement and the Forces Convention ceased to be effective on the date the Supplementary Agreement entered into force. In the absence of such a provision, and in view of the general purpose of the Supplementary Agreement to implement the NATO SOFA in the Federal Republic of Germany, little support actually exists for his “continuing practice” theory.
There is a difference, however, between the facts in appellant’s case and those considered in United States v. Whiting, supra, and United States v. Reagan, 7 M.J. 490 (C.M.A.1979). Here the record reveals that Agent Farmer, a military police investigator, not only had a search authorization from the appropriate military commander, but he also sought permission from the local foreign police chief to search this off-base apartment. This police chief assigned two of his own uniformed policemen to observe this search, and they also assisted the military police investigators in entering the apartment. In the above-mentioned cases, no such evidence of mutual police cooperation and consent in the gathering of criminal evidence was presented by the Government. There the record indicated that the military police took direct action on the authority of the military commander alone in executing that off-base foreign search of a private residence. See United States v. Whiting, supra. Cf. United States v. Carter, 16 U.S.C.M.A. 277, 280, 36 C.M.R. 433, 436 (1966).
These facts are critical to my conclusion as a matter of law in appellant’s case that Agent Farmer’s search of this off-base apartment was pursuant to an international agreement (United States v. Mitchell, 21 U.S.C.M.A. 340, 45 C.M.R. 114 (1972)), and in accordance with service regulations. United States v. Dillard, 8 M.J. 213 (C.M.A.1980). They are decisive in my conclusion that Article 28, NATO SOFA Supplementary Agreement with Germany, is not applicable in this particular factual situation because we are not concerned with any direct right of the military police to enter private *252residences in Germany. See Lazareff, supra.
Instead, we are concerned with the mutual obligation of military forces and German authorities to “assist each other in the carrying out of. . .investigations into offenses, and in the collection and... [handing over] of evidence.” Article VII, para. 6.-(a), NATO SOFA.4 More specifically, we are concerned with the conditional use of American military police outside the military installation and the public way in the Federal Republic of Germany with the consent of German authorities. Article VII, para. 10.-(b), NATO SOFA.5 Acknowledgement of these facts makes it unnecessary to engage in Judge Cook’s tortuous interpretation of Article 28, NATO SOFA, Supplementary Agreement. The course of action pursued by military authorities in this case was also in accordance with Army Regulations which are supportive of my interpretation of the applicable treaty provisions.6 I also believe this foreign search, requested by American military police, met fourth amendment standards. See United States v. Jordan, 1 M.J. 334, 338 (C.M.A.1976).

. Agreement to Supplement the Agreement Between the Parties to the North Atlantic Treaty regarding the Status of Their Forces with respect to Foreign Forces stationed in the Federal Republic of Germany (Supplementary Agreement), 14 U.S.T. 531, 559-60, T.I.A.S. No. 5351 (effective date July 1, 1963):
Article 28
1. The military police of a force shall have the right to patrol on public roads, on public transport, in restaurants (Gaststatten) and in all other places to which the public has access and to take such measures with respect to the members of a force, of a civilian component or dependents as are necessary to maintain order and discipline. Insofar as it is necessary or expedient the details of the exercise of this right shall be agreed upon between the German authorities and the authorities of the force, who shall maintain close mutual liaison. [Emphasis added.]
2. If public order and safety are endangered or disturbed by an incident in which members of a force or of a civilian component or dependents are involved, the military police of a force shall, if so requested by the German authorities, take appropriate measures with respect to such persons to maintain or restore order and discipline.


. Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces (NATO SOFA), 4 U.S.T. 1792, 1802, T.I.A.S. No. 2846 (effective date August 23, 1953):
*251Article VII
10.-(a) Regularly constituted military units or formations of a force shall have the right to police any camps, establishments or other premises which they occupy as the result of an agreement with the receiving State. The military police of the force may take all appropriate measures to ensure the maintenance of order and security on such premises.
(b) Outside these premises, such military police shall be employed only subject to arrangements with the authorities of the receiving State and in liaison with those authorities, and In so far as such employment is necessary to maintain discipline and order among the members of the force. [Emphasis added.]


. 6 U.S.T. 5608, 5621, T.I.A.S. No. 3425 (May 5, 1955).


. NATO SOFA, 4 U.S.T. at 1800:
Article VII
6.-(a) The authorities of the receiving and sending States shall assist each other in the carrying out of all necessary investigations into offenses, and in the collection and production of evidence, including the seizure and, in proper cases, the handing over of objects connected with an offense. The handing over of such objects may, however, be made subject to their return within the time specified by the authority delivering them.


. See n. 2.


. Para. 2-la, Army Regulation 190-22 (June 12, 1970) (emphasis supplied):
The commanding officer having jurisdiction over the place where the property is situated or, if the property is in a foreign country or in occupied territory, over personnel subject to military law (or the law of war) who have control or possession of the property may authorize a search of such property... . When the person or property is located in a foreign country, the commander will authorize a search only when such action is authorized by an international agreement or arrangement with the authorities of the foreign country.
b. ... When the person or property is located in a foreign country, commanders will direct military personnel to accompany civil police in the execution of a search warrant when such action is consented to by the foreign country or is authorized by a treaty, agreement, or policy arrangement.
Para. 2-le, USAREUR Supplement 1 to AR 190-22 (16 Dec. 1971):
e. American military personnel have limited jurisdiction to search economy billets or quarters, whether privately rented by US Forces or leased by the US Forces from private owners. The search of billets or quarters used by US Forces personnel that are not documented for the exclusive use of the US Forces or that are otherwise located outside premises occupied by the US Forces as a result of an international agreement should be under the auspices of and in accordance with the laws of the country in which the property is located. If a search of such billets or quarters is necessary, the appropriate civilian police officials will be requested to make the search. The request will not be made unless probable cause exists as required by. . .[the] basic regulation. Even if host country police are to make the search, authorization must be obtained from one of the officers listed in.. .this supplement, when the search has been instigated or will be participated in by US authorities. The cooperation of the civilian police officials may be anticipated in such cases because of the obligation of their country under paragraph 6(a), article VII, NATO SOFA, to assist in making investigations and "in the collection and production of evidence, including the seizure and, in proper cases, the handing over of objects connected with an offense." (Emphasis supplied.)
See para. 2-lc(2), supra; paras. 1(a), 3(b), (c), (d), USAREUR Regulation 10-20 (19 November 1971).